The commencement of the action against the Raisler Corp. on December 6, 1950, within the time limited by section 29 of the Workmen’s Compensation Law is sufficient to defeat appellant’s motion to dismiss the complaint, even though he was served after the time limited by that section as it existed before September 1, 1951. Employer and employee are so united in interest within the meaning of section 16 of the Civil Practice Act that the commencement of an action against one is sufficient to toll the statute against the other. (Hatch v. Cherry-Burrell Corp., 274 App. Div. 234.) Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur. [201 Misc. 277.]